Citation Nr: 1538046	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 4th to 28th, 1972.

This matter is before the Board of Veterans' Appeals (Board) on December 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a September 2014 Court memorandum decision.  This matter was originally before the Board on appeal from a June 2007 rating decision of the Roanoke, Virginia VA Regional Office.  In February 2011, a VA Central Office Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted at the hearing and after the hearing with a waiver of RO consideration.  In February 2012, the Board remanded the matters for additional development.  In November 2012, another VA Central Office Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Pursuant to the Veteran's request at the hearing, a 60 day abeyance period was granted to allow for the submission of additional evidence; such evidence was received with a waiver of RO consideration.

A May 2013 Board decision denied service connection for a low back disability and for hypertension (including as secondary to a low back disability).  The Veteran appealed that decision to the Court.  In December 2014, the Court issued a mandate that vacated the May 2013 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in its September 2014 memorandum decision.

The Board notes that the Veteran appointed a new representative to assist him in connection with the low back disability claim before VA (the same attorney who represented him in his appeal before the Court) in February 2015.  The scope of the appointment of the attorney as representative is limited to the low back disability issue, and the Veteran remains unrepresented on the hypertension issue.  As the Court's memorandum decision does not explicitly limit the vacatur of the May 2013 Board decision to the back issue, and as the hypertension issue is not within the scope of any appointment of representation, the Board is issuing separate decisions for these issues.

(The issue of entitlement to service connection for hypertension is addressed in a separate decision.)


FINDING OF FACT

A chronic low back disability was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  June 2006 and April 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Significantly, during the February 2011 and November 2012 Board hearings before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the February 2011 and November 2012 Board hearings, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claim.  Discussion during the hearings included suggestion of the submission of potentially pertinent evidence (such as obtaining a private medical opinion to support finding an etiological link between a current low back disability and the Veteran's service).  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, including the Veteran's records in the custody of the Social Security Administration (SSA).  The RO arranged for a VA back examination in May 2012, which the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its  credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, this provision for presumptive service connection only applies in the case of a veteran who served for ninety days or more of active, continuous service.  As the Veteran served for less than ninety days, presumptive service connection is not for consideration herein.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Court's Memorandum Decision and the Veteran's Latest Contentions

The Court's September 2014 memorandum decision focuses upon two concerns leading to the conclusion that the Board's May 2013 denial of service connection for a low back disability "provided inadequate reasons or bases for its decision...."  First, the Court discusses that the Board "failed to address the 'admissibility and credibility of the lay evidence as to the initial onset of and treatment for a lower back problem.'"  The Court noted that the Veteran's service separation examination took place six days prior to his actual discharge from active duty service, and the Court found that "the Board failed to account for the possibility that the in-service incident could have occurred after the separation examination but before discharge from service" (emphasis in original).  The Court explained that "[i]f the incident occurred after the separation examination but before discharge, then the primary evidence supporting the Board's conclusion would no longer be 'highly probative' or 'persuasive'...."  The Court explained that "if the Board were to address the potential timing of the alleged in-service incident and found that it occurred after the separation examination, this would also affect its reliance on the March 2012 VA examiner's opinion because his rationale would then be based entirely on a lack of contemporaneous medical evidence."  (The Court cited Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."))  The Court also suggests that the Board inadequately explained "the repeated lay assertions that [the Veteran] was seen for his back condition by Dr. Charles Sutton from 1972 to 1976 but that these records have since been destroyed - an assertion that the Board notably did not find lacking in credibility...."

Second, the Court discusses that the Board's decision appears to have overlooked "private treatment notes from November and December 1988 indicating treatment for a back disability ....  At least eight years prior to the date the Board found [the Veteran]'s disability first manifested."  The Board notes that VA (rather than private) medical records from November and December 1988 discuss cervical and thoracic spinal symptoms, with indications that cervical spine / neck pain following a September 1988 trauma was radiating to the thoracic spine.  It appears that these November and December 1988 VA medical reports are the evidence referred to by the Court's memorandum decision, accidentally described as featuring 'private' medical evidence.

In a June 2015 brief, the Veteran's attorney clearly expressed that the Veteran asserts that "there was an incident in service in which he was beaten [by] another Marine, and that he has suffered from a low back disability since that time.  [The Veteran] asserts that this incident occurred following the February 22, 1972, separation examination and prior to his discharge on February 28, 1972."

As discussed in greater detail below, the Board has now revisited the evidence of record and the legal analysis necessary in this case.  As explained below, the Board finds that the Veteran's testimony (presented through his attorney's June 2015 brief) is non-credible, and that the Veteran's testimony describing the timing of the alleged in-service back injury has been contradictory, inconsistent, and self-serving.  The Veteran's prior repeated testimony is inconsistent with his now revised testimony that his back was injured after the service separation examination report.  The Board finds that the Veteran's repeated prior testimony indicates that the described in-service back injury occurred prior to the service separation examination.  Based upon this factual finding, the factual predicate of the negative VA medical opinion is valid and much of the Board's prior analysis remains similar to that previously presented in the vacated May 2013 Board decision, but the Board shall now provide greater discussion of the credibility of key lay evidence as directed by the Court.  The Board's latest analysis of this case furthermore accounts for the November and December 1988 medical records noted by the Court's memorandum decision.

The Board also here briefly wishes to clarify that the Veteran's service, and all pertinent in-service events, took place in February 1972; prior VA references to service in February 1977 appear to have been typographical error.

Low back disability

The Veteran claims that he has a low back disability that was incurred in service; specifically, he contends that he sustained a severe beating to the back, chest, and stomach by another service member during his period of service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to the back.  On February 22, 1972 service examination, approximately 6 days prior to the end of his period of service, the spine was normal on clinical evaluation; the Veteran denied any recurrent back pain.

The Veteran asserts that he sought private treatment for a back disability from 1972 to 1976 with a physician who has since passed away, and the physician's daughter destroyed her father's medical records after his death in 2006.  Any such records are therefore unavailable.

The available VA and non-VA treatment records are silent for any complaints or findings regarding the lower back prior to November 1996.  However, as noted by the Court's September 2014 memorandum decision, VA medical records from November and December 1988 (apparently accidently referred to as private medical records by the Court's memorandum decision) suggest some possible thoracic spine symptomatology beginning in September 1988.  One of these reports indicates consultation was requested due to trauma to the cervical and thoracic spine in September 1988.  A November 1988 report includes reference to "[c]hronic neck pain."  Another of these reports indicates that the Veteran described "neck pains" and that "the pain radiates into my middle back," with the medical assessment of "neck pain."  The report explains that "[s]ince Sept /88 (s/p trauma) this is pt's 8th visit for same problem.  C/O neck pain CXR + scoliosis."  Another November 1988 VA medical report shows that the Veteran reported the he had "been having spasms in the back of my neck x 2 mos."  A note indicates that the Veteran had neck complaints for approximately "2 months possibly related to past assault."  A December 1988 VA radiology report indicates a clinical history of "Persistent neck and thoracic spine pain since 9/88," with diagnostic imaging revealing "very mild thoracic scoliosis with thoracic convexity to the right at T3 ... without fracture or destructive change."

The Veteran submitted a November 1996 letter from neurologist Dr. "E.I.," who noted that the Veteran was suffering from a lumbar disc herniation affecting the right leg with severe sciatica.  An injection was planned and, if successful, the Veteran would be able to return to work in two weeks; if the injection was not successful, the Veteran would need surgery.

The Veteran submitted a May 2006 letter from his treating VA primary care physician, who stated that the Veteran had multiple medical problems including severe peripheral vascular disease in both legs, chronic low back pain requiring a back brace, hypertension, coronary artery disease with bouts of congestive heart failure, and he was chronically dyspneic; the physician opined that these conditions rendered the Veteran totally disabled for any kind of work.

The Veteran submitted an August 2006 letter from his treating VA primary care physician, who stated that the Veteran had multiple problems including severe peripheral vascular disease in both legs, chronic low back pain, hypertension, and coronary disease with bouts of congestive heart failure.  The physician opined that the Veteran was bedridden and housebound and required daily assistance from his wife and daughter and was therefore permanently and totally disabled.

The Veteran submitted February 2007 and February 2010 letters nearly identical to the August 2006 letter, except that the treating VA physician also noted that the Veteran had "mental inaptitude disease" as well.

SSA records reflect that the Veteran was found to be disabled as of December 2005, and entitled to disability benefits beginning in June 2006.  On September 2006 examination for SSA disability, the Veteran's chief complaints were weak legs, cellulitis, and shortness of breath; his medical history was also noted to include hypertension.  He reported wearing a back brace most of the time, including while sleeping, and using a wheelchair for 3 months whenever he went outside the house due to weakness of his legs.  On physical examination, range of motion of the dorsolumbar spine was within normal limits.  The examiner opined that the Veteran would have possible physical limitations due to weak legs and shortness of breath.  Notably, there were no diagnoses regarding the back.

On May 2009 private treatment, the Veteran was hospitalized with a history of back pain, as well as chills, fever, and weakness/lethargy.  The assessments included MRSA as well as back pain that was noted to be chronic with an acute exacerbation.  

On September 2009 private treatment, the Veteran reported a history of chronic back pain.  He reported that he was not certain of the cause of his pain but stated that it began in perhaps 2005, at which time he was a long distance truck driver and went on disability due to refractory low back pain.  He reported having persistent low back pain since that time.  On treatment, an MRI of the thoracic spine showed T11-12 diskitis and osteomyelitis, and X-rays of the lumbar spine showed facet hypertrophy throughout the lower lumbar levels and disk space narrowing at L5-S1.

At the February 2011 Board hearing, the Veteran testified that he had been in service for approximately two weeks with Company C, 3rd Battalion, Platoon 317 when he sustained a severe beating to the back, chest, and stomach by another service member.  He testified that the sergeant wanted to hear nothing about the incident, and he was informed a day or two later that he had to go to another platoon known as a "casual" platoon.  He testified that he was in pain but did not seek any treatment for the back pain; after approximately one week in the "casual" platoon, he was told he would be discharged and sent home.  He testified that after his separation from service, he sought treatment at Louisa Medical Center for back pain, and he was given heat treatment and pain medications; he sought treatment there from 1972 to approximately 1976.  He testified that in that same time span, he also saw a back specialist at the University of Virginia.  He testified that he had attempted to obtain these records but was told they had been destroyed.  See February 2011 hearing transcript at 13-14.  He also testified that he sought treatment from his family physician, Dr. Sutton, and that Dr. Sutton's records were destroyed after he passed away in 1988.  He testified that he was involved in an automobile accident in March 2005 in which he was sitting in a truck "waiting to get loaded" when the truck was hit from behind by a big machine loader, knocking him out of his seat.

A review of the claims file indicates that Louisa Medical Center and Medical College of Virginia Hospital both stated they have no records for the Veteran.  A February 2011 letter from the VA treating physician noted that the Veteran had multiple problems including chronic back pain and osteomyelitis, and X-rays of the back have shown degenerative changes in the spine and disc bulging.  The physician opined, "This kind of abnormality can be due to trauma."  He stated that although it is impossible to state with certainty, "this kind of abnormality could be due to a beating," and he regretted that he could not be more definite.

A March 2011 letter from the VA treating physician noted that the Veteran's medical problems included chronic back pain and disc disease from infection, hypertension, venous insufficiency causing poor skin healing in the legs, nerve damage, and depression.  The physician opined that chronic pain, such as the Veteran has, does not elevate his blood pressure and noted that the Veteran's blood pressure medication needed to be increased at his next visit.

December 2011 private treatment records reflect that the Veteran incurred a lumbar sprain when doing heavy lifting to replace the water heater in his house.

VA and non-VA treatment reports through 2012 contain findings largely similar to those noted above, with no medical opinions offered regarding the etiology of a low back disability.

The Veteran submitted several lay statements from six friends, one cousin, one aunt, and his wife in support of his contention that he has a long history of back problems since service.

On May 2012 VA examination, the diagnosis was low back pain (with the report including acknowledgment of the Veteran's diagnoses of degenerative disc disease at T7-T8 and T9-T10 with mild canal stenosis).  The Veteran reported that he was physically beaten by another Marine while in the service in South Carolina in February 1972.  He stated that he reported the incident to his sergeant but was never treated or referred to see a doctor.  He reported that he was subsequently discharged from service.  He alleged that he continued to have low back pain since that time.  He reported that he sought treatment for back pain from 1972 to 1976 with a private doctor, then at the Louisa VA Medical Center since the 1970s, and also at "MCV/VCU/University of Charlottesville" in the 1970s, but all of those records were destroyed; he therefore has no documentation.  The Veteran reported constant use of a back brace and occasional use of a wheelchair.  The examiner noted that a March 2012 MRI of the spine showed mild degenerative disc disease at T7-T8 and T9-T10 with mild canal stenosis.  Following a physical examination, the examiner opined that the Veteran's back condition does not impact on his ability to work.  The examiner noted that the claims file was reviewed.  The VA examiner opined that the claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury or event.  The examiner explained that the Veteran himself stated on February 22, 1972 service discharge examination that he did not have any back pain, and there was no other documentation or mention of back pain during discharge or the weeks following discharge from service.

At the November 2012 Board hearing, the Veteran had two friends testify that they were not aware of him having any disabilities before entering service and, after returning from service, he sometimes walked bent over and more slowly.  The Veteran testified that he was brutally beaten in service and could no longer function or perform drills.  He testified that he believed the May 2012 VA examination was inadequate.

On a December 2012 private medical examination (the report of which was submitted with a waiver of RO consideration), internist Dr. Young noted the history of the Veteran's back disability.  The Veteran reported that his lower back pain and injury stem from an assault by a fellow marine recruit in February 1972, during which he heard something "snap" or "pop" in his back.  He reported that the back pain afterward was so pronounced that he was unable to drill with his unit.  He reported that he did not seek medical attention at that time because he was told by his sergeant not to say anything.  The Veteran reported that "[h]e was discharged from the marines two weeks later."  Dr. Young noted that the Veteran "eventually" sought medical care for back pain that never resolved over the subsequent years after service.  He noted the November 1996 neurologist's letter, MRI results in 2010 revealing discitis versus osteomyelitis at T11-12, and March 2012 MRI results showing resolution of the discitis with no evidence of infection, mild degenerative changes, and mild canal stenosis.  Dr. Young noted the Veteran's reports that he had no other injuries to his back since 1972.  Dr. Young noted that the Veteran reported that he was involved in a motor vehicle accident in 2006 when his tractor trailer was hit from behind, knocking him off of his seat onto the cabin floor.  However, he noted that the Veteran denied any injury to his back at that time.  The Veteran reported mostly continuous lumbar discomfort for many years with restricted range of motion in the lumbar area.

Following a physical examination, Dr. Young stated, "Based on the history presented by [the Veteran] and the medical records reviewed, it is fair to believe more likely than not that this back injury did have its onset in February 1972 as a result of a physical altercation on the marine base.  His history and medical records indicate an initial injury resulting in chronic low back pain with sciatica that has not resolved despite three epidural injections.  His physical exam is consistent with lumbago, and additionally, he has signs consistent with radiculopathy.  As a result, [the Veteran] is and remains permanently and totally disabled; he cannot do work of any kind."

Arthritis of the spine is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the February 2011 letter from the VA treatment provider noted that X-rays showed degenerative changes in the spine, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that the weight of the credible evidence is against finding that the Veteran experienced any symptoms or manifestation of arthritis of the spine during service.

The appellant is competent to report recollections of experiencing an assault and battery as well as back pain symptoms during his military service, because these subjects require only personal knowledge as it comes to him through his senses.  However, the Board finds that his statements seeking to establish the incurrence of the described battery with back injury in the days of active duty service that followed his service separation examination are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His recently revised account of the battery and the back injury occurring during the days after his final service medical examination, with a continuity of symptomatology thereafter, are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The recent assertion that the back injury occurred after the service separation examination is inconsistent with the Veteran's own prior testimony clearly describing that proceedings concerning his early separation from service were not initiated until after the reported battery and injury to his back.

In a July 2012 signed written statement, the Veteran clearly and unequivocally testified: "THIS VETERAN WAS 'BRUTALLY BEATEN' BETWEEN FEBRUARY 11, 1972 and FEBRUARY 17, 1972."  He continued on to assert that "ON FEBRUARY 17, 1972, AFTER THIS VETERAN WAS 'BRUTALLY BEATEN' THE MARINE CORPS [found that the Veteran was unsuitable for military service]."  This testimony is clearly inconsistent with, and indeed directly in contradiction of, the revised account of his recollection of events presented in his attorney's June 2015 brief: "there was an incident in service in which he was beaten [by] another Marine, and that he has suffered from a low back disability since that time.  [The Veteran] asserts that this incident occurred following the February 22, 1972, separation examination and prior to his discharge on February 28, 1972."

The Veteran's testimony at his February 2011 Board hearing described that the battery and back injury occurred "approximately two weeks" into his period of service (approximately February 18, 1972), that "a day or two after that the sergeant told me I had to go to another platoon," that "[m]y back was in such pain I couldn't function so they put me in a platoon where they call causal platoon," and that "after I was moved to another platoon later they told me that you is going to be going home."  The Veteran recalled that he was informed that he would be discharged from service "a week after" the battery incident.

This version of the Veteran's testimony indicates that the date he was notified of plans for him to be discharged from service was after the alleged battery / back injury.  It is highly significant, then, that his service records show he was informed that he was being recommended for discharge no later than February 17th, 1972.  Specifically, Service Personnel Records show that on February 17th, 1972, the Veteran signed a written acknowledgment that "I understand that I am being recommended for discharge from the U.S. Marine Corps...."  This is followed by his February 22, 1972 final service medical examination report.  Thus, the Veteran's more recent assertion that the back injury took place after his February 22, 1972 service medical examination is not only inconsistent with, but is contradicted by, the prior evidence of record including his own prior testimony read together with pertinent service records.

The Veteran further testified, during the February 2011 Board hearing, that he believed that the determination that he be discharged from service was made "because I had been beaten," and that his superiors were motivated to cover up the battery.  This account further indicates that the Veteran recalled the proceedings concerning his discharge to have initiated after the described battery / back injury that he believed caused those proceedings to begin.  This, again, is inconsistent with and contradictory of the new assertion that the battery / back injury occurred after the February 22, 1972 final service medical examination.

During the Veteran's second Board hearing, in November 2012, he again described that he recalled his discharge from service as being a consequence of the incident of his described battery / back injury ("After I was brutally beaten, the only thing the Marine Corps could do was - I couldn't function.  I couldn't drill no more, 'So what are we going to do with this recruit?'").  Additionally, during the November 2012 Board hearing, the Veteran explained that he withheld information regarding the battery / back injury during the February 22, 1972 examination because he had been instructed not to report it.  The Veteran explained that he had recently been told his documented denial of back problems on the separation examination was a challenge to his service-connected claim, but that he could not tell the service examiner about the back disability because he was instructed not to ("The report February 22 of 1972, he said, '..., if you had only just checked.'  I said, 'Sergeant Johnson told me he didn't want to hear nothing about this.'")  Thus, the November 2012 Board hearing testimony further indicates that the Veteran believed the pertinent alleged in-service battery / back injury occurred prior to discharge proceedings including the separation examination; this contradicts the Veteran's now revised testimony indicating that the in-service battery / back injury occurred during service after the separation medical examination.

The Veteran also asserted in his July 2012 written statement that "'LOW BACK DISABILITY' OF THIS VETERAN WAS THE REASON FOR HIS DISCHARGE ON FEBRUARY 28, 1972.  ONCE THE VETERAN WAS BRUTALLY BEATEN BY ANOTHER MARINE[,] THE VETERAN COULD NOT PARTICIPATE IN DRILL EXERCISES."  Yet again, this statement indicates that discharge proceedings began as a consequence of (and therefore subsequent to) his alleged in-service incident of battery / back injury; again, this is inconsistent with and contradictory of his more recent assertion that the battery and back injury occurred after the discharge proceedings had commenced and his final service medical examination was conducted.

The Veteran's account of his in-service history of back injury related to Dr. Young, as documented in Dr. Young's December 2012 private medical opinion presented in support of the Veteran's claim, also stands in contradiction to the Veteran's most recent testimony.  The December 2012 report shows that the Veteran told Dr. Young that the in-service back injury occurred "two weeks" before he was discharged, clearly contradicting his most recent assertion that the injury occurred within the final six days of his service.

The Board furthermore finds that the Veteran's testimony regarding the details and timing of onset of his back disability are self-serving in that this testimony has been presented many years after the alleged events in the context of a claim pursuing financial benefits, and the testimony (if accepted) would support his claim of entitlement.  The Board notes that the recent revision of his account of in-service back injury, in contradiction of the prior testimony on the issue, alters the facts of the account in a manner that specifically responds to a basis for the denial of the claim in a prior decision (in that the new version of his account would undermine the probative value of the service separation examination and the VA medical opinion that weigh against his claim).  The Board finds that such alteration / revision of the Veteran's account of the pertinent alleged in-service significantly diminishes the credibility of the Veteran's testimony on this subject.

The only evidence indicating any in-service symptomatology or injury of the Veteran's back is the Veteran's own testimony.   The Veteran's most recent testimony, a point of emphasis in the latest contentions advanced in support this appeal in the June 2015 brief, is that the single identified incident causing injury to his back during his service occurred after the February 22, 1972 service medical examination.  For the reasons discussed above, this testimony is found by the Board to be not credible.

To the extent that the Veteran previously described suffering a back injury prior to the February 22, 1972 service medical examination, that testimony is not credible because the Veteran has now more recently asserted the contrary account discussed above.  Furthermore, the service separation examination report itself shows that the Veteran was examined and found to be free of any clinical abnormality of the back and he denied experiencing any pertinent symptomatology of the back at that time.  Regardless of whether the Veteran had been instructed not to report having been beaten, it is reasonable to expect that the physical manifestations and symptomatology of a significant back disability would be detected upon medical examination.  The Board again notes that the Veteran has submitted testimony indicating that the pertinent in-service back injury rendered him unable to function, and that the consequent back disability involved enduring impairment to his gait and posture for some time following the incident and his separation from service.  It is reasonable to expect that had such disability been caused in February prior to the service separation examination, some abnormality would be detected by the complete medical examination.  The fact that the Veteran was medically examined and found to be free of any pertinent symptomatology or clinical abnormality suggestive of a back disability strongly suggests that the Veteran did not have a chronic back disability at the time of the separation examination report, and the Board finds that the February 22, 1972 separation examination report is the more probative, credible and persuasive evidence on the matter.

To the extent that other witnesses have described that the Veteran complained of back problems following service and sought medical treatment for such back problems, these witness statements do not directly indicate any direct knowledge of an in-service injury to the back or in-service manifestations of back disability.  These witness statements reflect direct knowledge only of the Veteran's presentation of back complaints observed after military service, and that the Veteran had related that he had been beaten up during service.  The Veteran's argument has at times invited the Board to infer that his complaints of back symptoms after service demonstrate the incurrence of a back disability during service, but the most significant evidence on the subject of the Veteran's back health during military service is (1) the highly probative contemporaneous separation medical examination report showing no back disability or symptomatology, and (2) the Veteran's inconsistent, self-contradictory and accordingly non-credible testimony regarding in-service injury to his back.

With regard to any question of whether any back injury or disability may have been incurred during service prior to the February 22, 1972 separation medical examination, the Board notes that the Court's September 2014 decision characterized this question as settled.  The Court prefaced its concern about a possible in-service / post-separation-examination back injury with a pronouncement that the Veteran clearly did not have a back disorder at the time of the service separation examination: "Although it is clear from the separation examination that [the Veteran] did not have a back disorder six days prior to discharge, the Board prematurely concluded that the evidence is clear that he did not have a back disorder in the days leading up to his service separation" (emphasis added).  The Board has now explained its finding that the only evidence indicating an in-service back injury or disability in the final six days of service (after the separation examination) is non-credible, and the Board finds (consistent with the Court's own characterization of the evidence) that the record shows that the Veteran did not have a back disability as of the time of the separation examination six days prior to separation.

Consequently, service connection for a low back disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Further, even if the Board were to accept, for the sake of the Veteran's argument, that the Veteran experienced compensably severe manifestations of arthritis symptoms within one year following service, such a finding would not provide a basis for a grant of service connection in this case because the duration of the Veteran's active duty service is insufficient for application of such a presumption.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The only evidence indicating a chronic back disability incurred during the days of service after the Veteran's separation examination is the non-credible, recently revised testimony of the Veteran.  Accordingly, a chronic back disability incurred during the days of service after the Veteran's separation examination is not credibly indicated by the evidence of record.  The most probative evidence concerning the health of the Veteran's back through the point in service at which he underwent his service separation examination is the report of the service separation medical examination itself.  The report of the service separation medical examination shows that the Veteran not only denied any symptoms of back problems at that time, but also was clinically examined with his back /spine confirmed to be clinically normal at that time.  This evidence strongly suggests that neither the Veteran nor the trained medical examiner believed that the Veteran had any injury or disability of the back at that time.

The evidence of record demonstrates that symptoms of arthritis of the spine were not chronic in service; were not continuous after service; and the current degenerative changes of the spine or other low back disorder are not related to service.   No chronic back disability is shown during service for the reasons discussed above.  Indeed, no back disability or symptomatology of any kind is credibly indicated during the Veteran's military service.  As there are no credibly shown in-service back symptoms, there is no in-service symptomatology for the Board to query whether such symptoms may have been manifestations of a chronic disability such as arthritis.  Even acknowledging the lay statements from witnesses indicating that the Veteran had back symptoms after he returned from service, the witness statements do not indicate direct knowledge or observation of in-service symptomatology or in-service injury.  

Furthermore, the earliest evidence of record suggesting any back complaint is from late 1988, more than 16 years after the Veteran's discharge from active duty.  It is noteworthy that the first treatment for back problems in the record occurred many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  While the Veteran reported earlier back treatment, as explained above, no records of earlier back treatment have been obtained, despite attempts to develop such records.  Even acknowledging the Veteran's testimony that he sought post-service medical attention for back problems prior to 1988 (and that all records of such treatment have been destroyed), the medical records from 1988 strongly suggest that there was no continuity of pertinent back symptomatology following service and/or following any medical consultation proximately following service.  The 1988 records indicate that the only back complaint in 1988 had onset in September 1988 with an injury at that time, with no indication of prior continuous back disability symptoms dating back to 1972.  The 1988 records identify the back complaint as thoracic spine pain associated with a neck injury beginning with a September 1988 trauma.  The reference in these records to a past assault appears to correspond to the multiple references to a September 1988 trauma, with no suggestion of any earlier pertinent back injury or in-service event.  There is otherwise no postservice medical evidence of a low back disability until 1996, approximately 24 years after the Veteran's discharge from active duty.  Moreover, private medical records from September 2009 indicate that the Veteran recalled that the continuity of his back complaints at that time had their onset in approximately 2005 (around the time he was involved in an automobile accident), without suggestion of continuity dating back to 1972.  Regardless of whether older private medical records may be unavailable (due to being reportedly destroyed), the available medical records are inconsistent with and contradictory of the Veteran's assertion that his back pain had onset in 1972 and never resolved following service.

The Board acknowledges that Veteran and his friends have described their recalled observations of his back problems following service.  To the extent that the Board is invited to infer from these statements concerning post-service back problems that the Veteran suffered a significant back injury during service, the Board finds that the probative value of these statements are outweighed by the contemporaneous statements made by the Veteran days before he left service when he denied recurrent back pain, with no credible evidence of a back injury occurring during the six remaining days of active service following the separation examination.  The witness statements describing post-service back complaints from the Veteran are of diminished probative value regarding the questions of in-service events because they have been made many years after the events they attempt to recall and describe, they do not allege any direct observation of events during the period of service, and the credibility of the statements is diminished by the fact that they are presented in support of a claim for financial benefits by individuals personally close to the Veteran.  In contrast, the service separation examination report presents the Veteran's own contemporaneous account of his health during service, the contemporaneous assessment of a trained competent medical professional during service, and is informed by interview and medical inspection of the Veteran.  The Board finds more probative and persuasive the contemporaneous, in-service statement of the Veteran that he did not have recurrent back problems and the February 22, 1972 medical findings of a normal back.

As noted above, an in-service medical evaluation, performed only days before the Veteran's period of service ended, clearly did not find any evidence or complaint referable to a back problem or injury.  The Veteran's recent revision of his account of events to indicate that the back injury occurred in the days of service following the separation examination is not credible.

While the exact date of onset of back disability is not established by the record, the evidence is clear that he did not have a back disorder in the days leading up to his service separation medical examination, and the Veteran's recent revision of his testimony asserting that his back disorder was caused by an injury in the days of active service following the separation examination is not credible.  Therefore the preponderance of the evidence is against a finding that that a back disability (including a chronic back disability such as arthritis) manifested during service, and no credible evidence shows that the Veteran suffered an in-service injury to the back followed by chronic or continuous symptoms of arthritis following service.  Even assuming, for the sake of considering the Veteran's argument, that his original testimony asserting that a back injury occurred prior to the separation examination were deemed credible, the contemporaneous February 22, 1972 service examination is highly probative and persuasive evidence that there was not continuous symptomatology or chronic disability following such an injury.

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  The Board finds the May 2012 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, in addition to a physical examination complete with MRI, and includes a historically accurate explanation of rationale that cites to factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2012 examiner specifically referenced the February 22, 1972 service examination report.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.

Although the Veteran's attorney argues that the May 2012 VA examination report is inadequate in allegedly failing to properly consider lay evidence and/or the possibility that the Veteran suffered an in-service back injury after the separation examination, the Board finds that there is no credible lay evidence that contradicts the basis of the VA examiner's analysis.  The Board finds that the only lay evidence that contradicts the VA examiner's citation of the separation examination report is non-credible testimony featuring the Veteran's recently revised account of suffering a back injury during the six days of service following the separation examination.  As the contrary lay evidence is not credible in the Board's view, it is not necessary for the VA examiner to have further accounted for it to provide an adequate medical opinion on the matter.

The Board finds Dr. Young's December 2012 opinion to be much less probative and persuasive because it was not based on a thorough review of all the evidence of record but instead was based predominantly on the Veteran's self-reported history and a current physical examination, as well as a select few medical records.  There was no indication of a thorough review of the claims file (to include the complete medical evidence of record, including the contemporaneous February 22, 1972 service examination which noted normal clinical evaluation of the spine and wherein the Veteran denied recurrent back pain).  Additionally, the provider did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice (during which the Veteran was engaged in physically demanding employment), the VA medical records in November and December 1988 indicating only cervical and thoracic pain complaints beginning with a September 1988 injury, and the December 2009 private medical report indicating that the continuity of the Veteran's back symptoms began in approximately 2005.  Dr. Young's statement that "it is fair to believe more likely than not that this back injury did have its onset in February 1972 as a result of a physical altercation on the marine base" is phrased in speculative language.  Specifically, the use of the phrase "it is fair to believe" preceding "more likely than not" is very similar to the phrase "it may be more likely than not" and makes the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Dr. Young's opinion is also afforded little probative weight because it is based on an inaccurate statement of fact.  He reports that the Veteran's "history and medical records indicate an initial injury resulting in chronic low back pain with sciatica that has not resolved despite three epidural injections" (emphasis added) is factually inaccurate, as there are no medical records of any initial injury at any time.  The Board may reject a medical opinion that is based on inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The etiology of an insidious process such as discitis, degenerative changes of the spine, or canal stenosis of the spine, whether or not it is related to a remote injury in the absence of continuity of symptoms (as here), is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  The Veteran's relatives and friends who submitted statements in support of this claim are likewise laypersons lacking the training or expertise to offer probative opinions in the matter.  The mere observation of post-service back complaints does not establish in-service incurrence.  Any suggestion of in-service incurrence that may be inferred from the third-party lay testimony is outweighed by the evidence against such a finding, featuring the separation examination report in the context of the absence of credibility of the Veteran's inconsistent accounts of an in-service back injury.  Significant is the 24 year postservice interval during which there is no competent medical evidence that the Veteran received treatment for a low back disability (while engaging in activities, including long distance truck driving and lifting hot water heaters, that would appear to be inconsistent with continuous symptoms of low back pathology), the 1988 VA medical records indicating that the Veteran's neck and back complaints at that time had onset with a September 1988 injury, and the September 2009 medical report suggesting the a continuity of back symptoms began in approximately 2005 (around the time he was involved in an automobile accident).  These details of the evidentiary record weigh heavily against the theory of entitlement (in-service injury with continuity of lay-observable symptoms since) that the Veteran could support by lay observations from himself and witnesses.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


